ORDERED that the judgment of the Appellate Division be and hereby is reversed: This Court is of the opinion that, in the circumstances presented by the' record of this case, the issues concerning the effect of the failure to assert indigency at the time of hospital admission and waiver or estoppel with respect to a later claim of indigency are not relevant to the basic issue of indigency and the entitlement of an indigent person to hospital care without charge under N. J. S. A. 30:9-26, which issue was determined by the trial court but not considered by the Appellate Division.
It is further ORDERED that the matter be remanded to the Appellate Division to review and adjudicate the issue of whether the trial court erred in determining that defendants-appellants were not indigent at the time hospital services were rendered and were therefore not entitled to such service without charge under N. J. S. A. 30:9-26. Jurisdiction is not retained.